         Case 1:18-cv-03928-DKC Document 111 Filed 01/06/21 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                                 DISTRICT COURT OF MARYLAND

DEBORAH K. CHASANOW                                                6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                       Greenbelt, MD 20770
                                                                          (301) 344-0634


                                           January 6, 2021



TO:    Counsel

RE:    Metromont Corporation v. Allan Myers, L.P.
       Civil Action No. DKC 18-3928

Dear Counsel:

     This will confirm the matters discussed and the schedule set
during the pretrial conference. In consideration of the current
public health emergency, the bench trial currently scheduled
January 25, 2021, is rescheduled to begin June 7, 2021, either in
court or via zoomgov.com. Court staff will assist in facilitating
a virtual trial and are available to answer questions or discuss
the mechanics. The period beginning September 8, and continuing
through September 15 is an alternate trial date, should the June
date not be feasible for any reason.

      Despite the informal nature of this letter, it constitutes an
Order of the Court and the clerk is instructed to docket it as
such.

                                           Very truly yours,

                                                /s/

                                           DEBORAH K. CHASANOW
                                           United States District Judge

cc:    Court File
